

117 HR 2781 IH: Water Resources Research Amendments Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2781IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Harder of California (for himself, Mr. Wittman, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Water Resources Research Act of 1984 to reauthorize grants for and require applied water supply research regarding the water resources research and technology institutes established under that Act, and for other purposes.1.Short titleThis Act may be cited as the Water Resources Research Amendments Act.2.Water resources research act amendments(a)Clarification of research activitiesSection 104(b)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(b)(1)) is amended—(1)in subparagraph (B)(ii), by striking water-related phenomena and inserting water resources; and(2)in subparagraph (D), by striking the period at the end and inserting ; and.(b)Compliance reportsSection 104(c) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(c)) is amended to read as follows:(c)Grants(1)In generalFrom amounts appropriated under subsection (f) and subject to subsection (e)(2), the Secretary shall—(A)make grants to institutes; and(B)require that grants under this paragraph be matched on a basis of not less than 1 non-Federal dollar for every 1 Federal dollar.(2)ReportNot later than December 31 of each fiscal year, the Secretary shall submit a report regarding the compliance of each institute that received a grant under paragraph (1) for the immediately preceding fiscal year to each of the following:(A)The Committee on Environment and Public Works of the Senate.(B)The Committee on the Budget of the Senate.(C)The Committee on Natural Resources of the House of Representatives.(D)The Committee on Transportation and Infrastructure of the House of Representatives.(E)The Committee on the Budget of the House of Representatives..(c)Evaluation of water resources research programSection 104(e) of the Water Resources Research Act of 1984 (42 U.S.C. 10303) is amended to read as follows:(e)Evaluation of water resources research program(1)In generalThe Secretary shall conduct a careful and detailed evaluation of each institute at least once every 5 years to determine—(A)the quality and relevance of the water resources research of the institute;(B)the effectiveness of the institute at producing measured results and applied water supply research; and(C)whether the effectiveness of the institute as an institution for planning, conducting, and arranging for research warrants continued support under this section.(2)Prohibition on further supportIf, as a result of an evaluation under paragraph (1), the Secretary determines that an institute does not qualify for further support under this section, no further grants to the institute may be provided until the qualifications of the institute are reestablished to the satisfaction of the Secretary..(d)Authorization of appropriationsSection 104(f)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(f)(1)) is amended by striking $12,000,000 for each of fiscal years 2007 through 2011 and inserting $12,000,000 for each fiscal years 2022 through 2025.(e)Additional appropriations where research focused on water problems of interstate natureSection 104(g)(1) of the Water Resources Research Act of 1984 (42 U.S.C. 10303(g)(1)) is amended by striking $6,000,000 for each of fiscal years 2007 through 2011 and inserting $6,000,000 for each of fiscal years 2022 through 2025.